Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-30 are allowed. Claims 15, 21, 29 and 30 are independent. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is UNIMEC SA (URL: https://www.youtube.com/watch?v=mhxXxQJ_dvf0 and PDF document); Gaugey (US 2019/0041799) and Saito (US 3930361).  
UNIMEC discloses a friction system, comprising: a tube having a plastically deformed portion formed by plastic deformation of the tube; an arbor within said tube (See the YouTube video and Page 2 of the PDF document). 
Gaugey discloses a friction system comprising: a tube having a plastically deformed portion formed by plastic deformation of the tube (Gaugey discloses the tube is machined, Par. 0041) followed by performing hardening the tube; and an arbor within the tube (Par. 0041, Figs. 1-11).
Saito discloses having an assembly comprising an arbor 1a, 1g and a tube 2a (Col. 2, Lines 18-34, Fig. 2) for the benefit of forming a friction system for watch movement.
Suffice it to say, none of the cited prior art discloses a friction system, comprising: a tube, an arbor within said tube, and a diameter of the arbor is less than or equal to 2 mm; as claimed in independent claim 15; a friction system, comprising: a tube, said tube being part of a set of at least 500 like tubes, a standard deviation of diameters of circles centered on axes of the tubes and inscribed within straight sections of the tubes at a level of peaks of bulges is less than 0.2 micrometers; as claimed in independent claim 21; a friction system, comprising: a tube having a plastically deformed portion formed by plastic deformation of the tube followed by hardening the tube, and the deformed portion of the tube being made with 20AP alloy or Finemac alloy having a hardness of less than or equal to 400 Hv; as claimed in independent claim 29; or a friction system, comprising: a tube including a plastically deformed portion, an arbor within said tube, and a friction torque between the arbor and the tube is greater than or equal to 1.8mNm; as claimed in independent claim 30, and as such does not anticipate the instant invention as disclosed in independent claims 15, 21, 29 and 30.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 15, 21, 29 and 30.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726